Citation Nr: 1516269	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  13-21 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. A. Hoffman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to October 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In November 2012 a hearing was held before a Columbia, South Carolina decision review officer (DRO).  In May 2014 a video conference hearing was held before the undersigned Veterans Law Judge.  The transcripts of those hearings are associated with the claims file.   

The United States Court of Appeals for Veterans Claims (Court) addressed the scope of a claim in regard to a claimed disability in Clemons v. Shinseki, 23 Vet. App. 1 (2009).   In Clemons, the Court held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.  Accordingly, the issue has been recharacterized as reflected on the title page, which will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons. 

This appeal was processed using the Veteran's paper file, as well as electronic VA folders (Virtual and VBMS).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran served on active duty from September 1979 to October 1980.  During that time period the Veteran was stationed at Ft. Polk and alleges that he came out of his barracks to see someone slumped over a steering wheel of a vehicle, and was turned away from going closer by another service member.  The Veteran assumed the person was dead, perhaps murdered, and after being turned away by another service member the Veteran immediately left the scene of the alleged incident.     

In testimony before a DRO in November 2012, the Veteran testified that his in-service stressor occurred during the summer of 1980.  Also in that testimony he stated the car involved in the stressor incident was a "green deuce and a quarter, the old deuce and a quarter car."  When asked if it was a military vehicle, the Veteran said no.  The Board notes that internet research indicates that a "deuce and a quarter" is slang for "225" and in automotive parlance generally refers to a Buick Electra 225.  The Veteran has maintained that while he regularly played basketball with the victim, he did not, and does not, know the victim's name.  

In May 2013 the RO sent a request for research of records to the Director U.S. Army Crime Records Center in an attempt to verify the Veteran's claimed in-service stressor.  That request noted the date of the Veteran's incident as "June/July/August 1970" as opposed to the correct year, 1980, which is when the incident is alleged to have happened.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to verify the Veteran's claimed in-service stressor using the dates of the Veteran's service at Fort Polk, May 21, 1980 to September 30, 1980.  Additionally, provide the appropriate facility, which may include the crime records center, the information the Veteran has provided regarding the incident, specifically information about the deuce and a quarter (which may be a Buick Electra 225).  

2.  Thereafter, arrange for the Veteran to undergo a VA mental disorders examination.  The claims file must be made available to the individual designated to examine the Veteran.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The agency of original jurisdiction should inform the examiner whether the reported stressor has been verified.  

The examiner is requested to address the following:

a. If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor(s) underlying the diagnosis, and should comment upon whether it is at least as likely as not (a probability of 50 percent or greater) that PTSD is related to the stressor in service, if such was verified. 

b. With respect to disorders other than PTSD, the examiner should address whether the psychiatric symptoms, which have been diagnosed as major depressive disorder and panic disorder, at least as likely as not (i.e., there is a 50 percent or greater probability) began in or are related to service.  The examiner's attention is directed to the November 2012 hearing testimony indicating that he did not want to be around anybody in service and lay statements from his ex-wife and sisters  indicating he was not the same person when he returned from service and that he had problems before he lost his son.  

The examiner should set forth all examination findings along with complete rationale for the conclusions reached.

3.  Then readjudicate the Veteran's claim after ensuring that any other development deemed warranted is complete.  If the benefit sought is not granted to the Veteran's satisfaction, the Veteran and the Veteran's representative should be furnished a supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




